Citation Nr: 1009628	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to September 
1974.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for right ear hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Left ear hearing loss was clinically demonstrated on entrance 
to service and has not been shown by competent clinical 
evidence of record to have undergone chronic increase in 
service.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in January 2007, the Veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the January 2007 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claim.  Pelegrini.


Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private treatment records.  
The Board has considered whether the Veteran should be 
scheduled for a VA examination with a medical opinion 
regarding a possible relationship between the disability on 
appeal and the Veteran's military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim.  While a service treatment 
record notes complaints related to right ear hearing loss, no 
such complaints concerning the left ear are of record.  In 
short, as the evidence does not establish that the Veteran 
suffered an injury, disease or event noted during military 
service related to left ear hearing loss, the Board finds 
that affording the Veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between left ear hearing loss and the Veteran's military 
service is not appropriate in this case.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Further, and as discussed briefly in the remand portion of 
this decision, it appears that the Veteran's intent was to 
pursue service connection for right ear, not left ear, 
hearing loss.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of 
the nervous system) may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's military occupational specialty was basic 
Marine.

The Veteran's July 1974 service enlistment examination noted 
that the Veteran's ears were normal.  Audiometric findings 
were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
15
10
10

The service treatment records contain no complaints or 
treatment related to hearing loss.  A September 1974 service 
treatment record essentially indicates that the Veteran did 
not undergo a service separation examination that included 
audiometric findings.

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the Veteran's left ear hearing threshold was shown to 
exceed 20 decibels at 500 Hertz, left ear hearing loss was 
demonstrated on examination for induction into service, and 
the presumption of soundness on induction does not attach as 
to left ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).

As left ear hearing loss was noted upon entry into service, 
the burden falls on the Veteran to establish aggravation.  
The law provides that, if a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In 
that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. 
§ 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  A review of the Veteran's service treatment 
records does not show that the Veteran experienced worsening 
of left ear hearing loss during his 40 or so days of active 
service.  The Board further observes that the Veteran's left 
ear hearing loss never rose (during service) to left ear 
hearing loss "disability" for VA purposes, and current left 
ear hearing loss disability has not been shown.  
Significantly, the record does not contain evidence or a 
medical opinion suggesting that the Veteran's left ear 
hearing loss was chronically aggravated by active service.

In sum, there has been no demonstration bythe evidence of 
record that the pre-existing left ear hearing loss was 
aggravated by active service.  38 U.S.C.A. § 1111.


The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure and left ear hearing loss problems during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, 
under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his assertions (to the extent 
that the Veteran made any assertions regarding left ear 
hearing loss) incredible, such absence is for consideration 
in determining credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  Further, the Veteran is not 
competent to say that any loss of left ear hearing acuity 
experienced in service was of a chronic nature to which 
current disability may be attributed.  A layperson is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

By rating action dated in August 2004 the RO denied service 
connection for right ear hearing loss.  Following receipt of 
the Veteran's December 2006 claim, an April 2007 RO decision 
denied the Veteran's application to reopen a claim of service 
connection for right ear hearing loss.

A review of the claims file reveals that the Veteran's main 
intention (as noted by March 2009 and January 2010 
correspondence and argument from the Veteran's 
representative) has been to pursue service connection for 
right ear hearing loss.  As such, the Board construes the VA 
Form 21-4138 received in May 2007 as being a timely notice of 
disagreement to that part of the April 2007 RO decision that 
denied the Veteran's application to reopen a claim of service 
connection for right ear hearing loss.  In this regard, the 
Board notes that the August 26, 1974 service treatment record 
discussed in the May 2007 statement clearly pertained to the 
Veteran's right ear.  Under such circumstances, a Statement 
of the Case should be issued.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following:

The AOJ should issue a statement of the 
case for the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for right ear hearing loss.  
Only if the appellant perfects an appeal 
as to an issue should that issue be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


